DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is a response to an amendment filed 12/23/2020.
Claims 1-28 are pending.
Claims 1, 5, 14, 20, 24, and 28 are amended.
Claims 1, 14, 20, 24, and 28 are further amended by the instant Examiner’s Amendment.


Terminal Disclaimer

The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No. 10,564,613, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory T. Helding on 04/06/2021.


Claim 1 has been replaced with the following:
A lighting system comprising: 
a plurality of luminaires for illuminating a space; 
a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires, each actuator having an identifier; and 
a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators, 
wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space; 
at least one selectively designated actuator of said plurality of actuators is associated with said first identifier; 
at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network; said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier; and 
said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing, wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 2Application No. 16/734,781 Filed January 6, 2020 Response to September 28, 2020, Office Action 
first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or 
second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 
third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field, 
and 
fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules send said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.


Claim 14 has been replaced with the following:
A system comprising: 
a plurality of lighting devices; 
a plurality of wireless modules; 
a plurality of environmental sensors; 
a wireless access point; 
and a controller; 

said output of said at least one environmental sensor comprising information indicative of said selectively defined identifier; 
said controller communicates via said access point with said at least one of said wireless modules and said at least one of said environmental sensors to associate said selectively defined identifier with said at least one of said wireless modules and said at least one of said environmental sensors; 
said plurality of wireless modules form a wireless mesh network, wherein said controller is configured to communicate with said wireless modules and said at least one of said environmental sensors using first messages, second messages, third messages, and fourth messages; 
said first messages from said access point to the wireless modules Broadcast for reply by said wireless modules, or Multicast for reply by certain of said wireless modules, said first messages comprising a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field; 
said second messages in reply to said first message by each of said addressed wireless modules, said second messages comprising at least one of a from address and configuration parameters of said addressed wireless modules; 
said third messages from the access point to a specific one of said plurality of wireless modules Unicast for reply by said specific one of said plurality of wireless modules, said third7Application No. 16/734,781Filed January 6, 2020Response to September 28, 2020, Office Action messages comprising a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field; and 



Claim 20 has been replaced with the following:
An actuator comprising: 
a microprocessor; 
a radio module connected to said microprocessor to communicate received wireless communication to said microprocessor and transmit wireless communication from said microprocessor wherein the communication includes an identifier indicative of a logical control perimeter within a space; 
at least one relay connected to said microprocessor for selectively controlling power to at least one load associated with said actuator; 
at least one port configured to receive input from an input device plugged into said at least one port; 
at least one interface providing communication between said input device plugged into said at least one port and said microprocessor to enable the plug and play support for said input device; 
a power module supplying voltage to power to said microprocessor, said radio module, and said interface; 
wherein said plug and play support includes said microprocessor automatically recognizing said input device; 
adapting input and output processing to receive input information from said input device; 

the actuator forms a node in a wireless self-healing self-forming mesh network; the actuator configuring said microprocessor to communicate with said actuator and input modules via said interface; 
wherein communication between said interface, said actuator, and said input modules includes 
first messages from the interface to the said actuators and said input modules Broadcast for reply by said actuators and said input modules, or Multicast for reply by certain of said actuators and said input modules, said first messages comprising a destination address field and a network address of said interface loaded in a data field of said first messages, said first messages lacking a source address field; 10Application No. 16/734,781 Filed January 6, 2020 Response to September 28, 2020, Office Action 
second messages in reply to said first message by each of said addressed actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules; 
third messages from the interface to a specific one of said actuators and said input modules Unicast for reply by said specific one of said actuators and said input modules, said third messages comprising a destination address field and a network address of said interface loaded in a data field of said third messages, said third messages lacking a source address field; and 
fourth messages in reply to said third messages, whereby said specific one of said actuators and said input modules sends said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.


Claim 24 has been replaced with the following:
A method for controlling lighting, the method comprising configuring a plurality of luminaires for illuminating a space; 
associating a plurality of actuators with said luminaires, each of said actuators selectively controlling illumination output by at least one of said luminaires; 
configuring said plurality of actuators to form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network; 
configuring a plurality of input modules to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 
associating at least one selectively designated input module of said plurality of input modules with a first identifier indicative of a logical control perimeter within said space; 
associating at least one selectively designated actuator of said plurality of actuators with said first identifier; 
wirelessly communicating said results of said processing by said selectively designated input module to said selectively designated actuator using said first identifier; 
controlling illumination output of at least one of said luminaires associated with said selectively designated actuator based on said wirelessly communicated results of said processing; and 
configuring a controller to communicate with said actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 
first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first 
second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a12Application No. 16/734,781Filed January 6, 2020Response to September 28, 2020, Office Action from address and configuration parameters of said addressed actuators and said input modules, 
third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field, and 
fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules send said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.


Claim 28 has been replaced with the following:
A system comprising: 
a plurality of luminaires for illuminating a space; 
a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires; 
a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 
a wireless access point; 

wherein each of said plurality of input modules and said plurality of actuators is associated with at least one of a plurality of identifiers each indicative of a logical control perimeter within said space, each of said actuators controls said illumination output by at least one of said respective luminaires based on said results of said processing by those of said input modules associated with the same one of said plurality of identifiers as said each of said actuators; 
said controller communicates via said access point with said at least one of said actuators and said input modules to associate at least one of said identifiers with each of said actuators and said input modules; 
and said plurality of wireless modules form a wireless mesh network, and communication among said plurality of said wireless modules; 
wherein a selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via said access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes 
first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field, 15Application No. 16/734,781 Filed January 6, 2020 Response to September 28, 2020, Office Action 
second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, 
third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said 
and 
fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.


Allowable Subject Matter

Claims 1-28 are allowed.

The following is an examiner's statement of reasons for allowance:

While Platner discloses a control of a plurality of luminaires by actuators within a space, and by way of wireless communications and addressing a using a gateway, and while Billig teaches identifiers based on location constructs for addressing lighting control components, and messages including broadcast messages, anonymous multicast messages, and unicast messages, none of the references taken either alone or in combination with the prior art of record disclose a system, actuator, and method for lighting and lighting control, including:


Claim 1) "… a plurality of actuators respectively associated with said luminaires to selectively control illumination output by said respective luminaires, each actuator having an identifier; and a plurality of input modules, each configured to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators, wherein at least one selectively designated input module of said plurality of input modules is associated with a first identifier indicative of a logical control perimeter within said space; at least one selectively designated actuator of said plurality of actuators is associated with said first identifier; at least one actuator of said plurality of actuators forms a node in a wireless self-healing self-forming mesh network; said selectively designated input module wirelessly communicates said results of said processing to said selectively designated actuator using a communication protocol including said first identifier; and said selectively designated actuator controls illumination output of at least one of said luminaires associated therewith based on said wirelessly communicated results of said processing, wherein said selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, said first messages comprising a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field, second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising a destination address field and a network 


(Claim 14) "… wherein at least one of said wireless modules controls light output of at least one of said lighting devices based on an output of at least one of said environmental sensors associated with said at least one of said wireless modules by a selectively defined identifier indicative of a logical control perimeter within a space; said output of said at least one environmental sensor comprising information indicative of said selectively defined identifier; said controller communicates via said access point with said at least one of said wireless modules and said at least one of said environmental sensors to associate said selectively defined identifier with said at least one of said wireless modules and said at least one of said environmental sensors; said plurality of wireless modules form a wireless mesh network, wherein said controller is configured to communicate with said wireless modules and said at least one of said environmental sensors using first messages, second messages, third messages, and fourth messages; said first messages from said access point to the wireless modules Broadcast for reply by said wireless modules, or Multicast for reply by certain of said wireless modules, said first messages comprising a destination address field and a network address of said access point loaded in a data field of said first messages, said first messages lacking a source address field; said second messages in reply to said first message by each of said addressed wireless modules, said second messages comprising at least one of a from address and configuration parameters of said addressed wireless modules; 
said third messages from the access point to a specific one of said plurality of wireless modules Unicast for reply by said specific one of said plurality of wireless modules, said third messages comprising a 

(Claim 20) "… at least one interface providing communication between said input device plugged into said at least one port and said microprocessor to enable the plug and play support for said input device; 
a power module supplying voltage to power to said microprocessor, said radio module, and said interface; wherein said plug and play support includes said microprocessor automatically recognizing said input device; adapting input and output processing to receive input information from said input device; based on said input information selectively modifying said wireless communication from said microprocessor or selectively modifying said power to said at least one load; the actuator forms a node in a wireless self-healing self-forming mesh network; the actuator configuring said microprocessor to communicate with said actuator and input modules via said interface; wherein communication between said interface, said actuator, and said input modules includes first messages from the interface to the said actuators and said input modules Broadcast for reply by said actuators and said input modules, or Multicast for reply by certain of said actuators and said input modules, said first messages comprising a destination address field and a network address of said interface loaded in a data field of said first messages, said first messages lacking a source address field; second messages in reply to said first message by each of said addressed actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules; 

fourth messages in reply to said third messages, whereby said specific one of said actuators and said input modules sends said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.",

(Claim 24) "… associating a plurality of actuators with said luminaires, each of said actuators selectively controlling illumination output by at least one of said luminaires; configuring said plurality of actuators to form a corresponding plurality of nodes in a wireless self-healing self-forming mesh network; configuring a plurality of input modules to process information associated with at least a portion of said space and to communicate results of said processing to at least one of said plurality of actuators; 
associating at least one selectively designated input module of said plurality of input modules with a first identifier indicative of a logical control perimeter within said space; associating at least one selectively designated actuator of said plurality of actuators with said first identifier; wirelessly communicating said results of said processing by said selectively designated input module to said selectively designated actuator using said first identifier; controlling illumination output of at least one of said luminaires associated with said selectively designated actuator based on said wirelessly communicated results of said processing; and configuring a controller to communicate with said actuators and said input modules via an access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes first messages received from said access point by said plurality of actuators and said input modules Broadcast for reply by said plurality of actuators and said input modules, or Multicast for reply by certain of said plurality of actuators and said input modules, 
second messages in reply to said first message by each of said plurality of actuators and input modules, said second messages comprising at least one of a from address and configuration parameters of said addressed actuators and said input modules, third messages from the access point to a specific one of said plurality of actuators and said input modules Unicast for reply by said specific one of said plurality of actuators and said input modules, said third messages comprising a destination address field and a network address of said access point loaded in a data field of said third messages, said third messages lacking a source address field, and fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules send said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.",

(Claim 28) "… a wireless access point; and a controller; wherein each of said plurality of input modules and said plurality of actuators is associated with at least one of a plurality of identifiers each indicative of a logical control perimeter within said space, each of said actuators controls said illumination output by at least one of said respective luminaires based on said results of said processing by those of said input modules associated with the same one of said plurality of identifiers as said each of said actuators; 
said controller communicates via said access point with said at least one of said actuators and said input modules to associate at least one of said identifiers with each of said actuators and said input modules; 
and said plurality of wireless modules form a wireless mesh network, and communication among said plurality of said wireless modules; wherein a selectively designated actuator is configured to communicate with said plurality of actuators and said input modules via said access point, wherein wireless communication between said access point, said plurality of actuators, and said input modules includes first messages received from said access point by said plurality of actuators and said input 
fourth messages in reply to said third messages, whereby said specific one of said plurality of actuators and said input modules sends said fourth messages comprising data from said one of said input modules, said fourth messages lacking a source address field.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117